Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 20 remains in the application as withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fukui Byora KK (JPH 09317730) in view of Jokisch (US 7,762,753).  In the embodiment shown in Figs 1a and 3, Fukui Byora KK discloses a semi-hollow punch rivet (1) connecting a pile (11, 12) comprising: a rivet head (2); a cylindrical shank (3); a blunt foot front surface (the end distal from the head); a shaft cavity (4) having a bell-like shape formed as a blind hole including an inlet (at 5), a linear portion at an angle θ° of 5° - 7° to the axis and, a dome portion.  Fukui Byora KK does not disclose the inlet portion is convex nor can the material be determined due to the only partial translation.
                                 
    PNG
    media_image1.png
    129
    335
    media_image1.png
    Greyscale

Jokisch also discloses a semi-hollow punch rivet but, Jokisch discloses the inlet to have a convex inlet with a radius R and Jokisch also disclose the rivet material is a steel or aluminum (column 4, paragraph beginning line 19).  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to make Fukui Byora KK of a steel material and with a convex shape as disclosed in Jokisch because Jokisch teaches the convex shape as an alternative to an inlet formed as an angled surface (Jokisch’s Fig. 10) for yielding the same results.

Claims 2-4 and 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over Fukui Byora KK in view of Jokisch.  Modified Fukui Byora KK does not disclose the dimensions of the shaft, the recess, the front foot surface or the radius of the convex inlet.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to make the rivet of Fukui Byora KK with the dimensions as claimed because it is well known to make fasteners, including rivets, in different sized for different applications.

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Fukui Byora KK in view of Jokisch as applied to claims 1-12 above, and further in view of Fukui Byora Co. Ltd. (JP 2003106316).  Fukui Byora Co. Ltd. discloses a semi-hollow punch rivet with a through opening (4).  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to provide the rivet of modified Fukui Byora KK with a through hole as disclosed in Fukui Byora Co. Ltd. In order to facilitate an easy quality inspection as discussed in the abstract of Fukui Byora Co. Ltd.

Response to Remarks
The remarks have been considered and the examiner agrees with the remarks.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sasaki (US 2020/0116180) is cited as another example of a rivet makes of steel.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FLEMMING SAETHER whose telephone number is (571)272-7071. The examiner can normally be reached M-F 8:30 - 7:00 eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FLEMMING SAETHER/Primary Examiner, Art Unit 3677